      Case 2:20-cv-01651-LMA-DPC Document 19 Filed 03/10/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JASON DUHE                                                            CIVIL ACTION
VERSUS                                                                NO. 20-1651
JAMES M. LEBLANC, SECRETARY OF                                        SECTION “I” (2)
LOUISIANA DEPARTMENT OF SAFETY
& CORRECTIONS, ET AL.


                                          ORDER

       The court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that Jason Duhe’s petition for issuance of a writ of habeas corpus under

28 U.S.C. § 2254 is DISMISSED WITH PREJUDICE as time-barred.

       New Orleans, Louisiana, this 10th day of March, 2021.



                                                  __________________________________
                                                           LANCE M. AFRICK
                                                    UNITED STATES DISTRICT JUDGE
